March 31, 2015













HFII Assets Solutions, LLC

as Seller




and




Sundance Strategies, Inc.

as Buyer




























Amendment No. 1 to

Asset Purchase Agreement











--------------------------------------------------------------------------------




THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (the “Amendment”) is made
effective as of the 31st day of March, 2015 (the “Effective Date”) amending that
certain Asset Purchase Agreement (the “Agreement”) dated the 26th day of
February, 2015 between HFII Assets Solutions, LLC, (the “Seller”) and Sundance
Strategies, Inc., (the “Buyer”).  All capitalized terms not defined herein shall
have the meaning given to such terms in the “Agreement”.




WHEREAS




(A)

Under the Agreement, the Seller sold the Existing PDCs and the Sundance Note to
Buyer.




(B)

Under the Agreement, the Seller was granted a Put Option which was exercised by
Seller on February 26, 2015.




(C)

Under the Put Option, Buyer was obligated to purchase up to 93,750 of the
Sundance Shares for a aggregate exercise price of $750,000 on March 31, 2015.




(D)

Certain of the companies that issued the Existing PDCs are in the process of
changing management from the current managers (the “Current Managers”) and
Buyers are assisting in negotiations to remove such managers.




(E)

Sellers have agreed to amend the Agreement to provide for the payment of
$375,000 of the exercise price on April 1, 2015 and the remaining $375,000 of
the exercise price on the earlier of (i) three (3) calendar days after the
execution of a term sheet providing for the removal of the Current Managers of
the Existing PDCs or (ii) April 30, 2015.




THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

Amendment.




1.1

Amendment of Section 3.2(f).  Section 3.2(f) of the Agreement, titled Cure
Period, is hereby amended in its entirety to read as follows:




“f)  Cure Period.  In the event Buyer fails to timely pay the exercise price to
Seller in connection with a properly exercised Put Option due to a lack of
adequate liquidity, as determined in the Buyer’s sole discretion, Buyer shall
have the following Cure Periods:




(i)

With respect to the First Exercise Date, prior to Seller exercising any Clawback
Rights, (a) Buyer shall have thirty (30) calendar days from the receipt of an
exercise notice to pay one-half of the exercise price in the amount of $375,000
and (b) Buyer shall pay the balance of the exercise price in the amount of
$375,000 on the earlier of (A) three (3) calendar days after the execution of a
term sheet providing for the removal of the Current Managers of the Existing
PDCs or (B) sixty (60) calendar days from the receipt of such exercise notice.




(ii)

With respect to the Second Exercise Date, prior to Seller exercising any
Clawback Rights, Buyer shall have forty-five (45) calendar days from the





--------------------------------------------------------------------------------

receipt of an exercise notice related to the Second Exercise Date, to pay the
related exercise price.”




1.2

No other Amendment.  In all other respects, the Agreement is hereby ratified and
confirmed.




2

Counterparts.




This Amendment may be executed by the parties in separate counterparts, each of
which when so executed shall be deemed to be an original and both of which when
taken together shall constitute one and the same agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in counterparts as of the date first above written.







THE SELLER




HFII Assets Solutions







/s/ Mark Niu

By: Mark Niu

Title: Manager







THE BUYER




Sundance Strategies, Inc.







/s/ Matt Pearson

By: Matt Pearson

Title: Chief Operating Officer






